PER CURIAM.
Appellant appeals a final declaratory judgment whereby the learned trial judge determined that appellant was not qualified to become a candidate for County Commissioner of Hardee County, Florida, by reason of the provisions of Chapter 70-80, Laws of Florida, 1970.
 The trial court found that the appellant is a duly appointed member of the Hospital District Board of Hardee County, whose term of office has not expired and who had not tendered his resignation from said office in accordance with Chapter 70-80, Laws of Florida, 1970.
In the final judgment the trial court also found:
“2. Plaintiff is the holder of an ‘elective or appointive office’ within the purview of Chapter 70-80, Laws of Florida, 1970.
“3. The term ‘elective or appointive office’ exhausts the enumeration of the series, and the following term, viz., ‘whether state, county, or municipal’ does not in any way limit the exhaustive term, so that the doctrine of ejusdem generis has no application. [Citation omitted.]”
We adopt the above finding and interpretation of Chapter 70-80, Laws of Florida, 1970, as the opinion of this court.
Therefore, the final declaratory judgment appealed is affirmed.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.